 



Exhibit 10.1

RESTRICTED STOCK AGREEMENT
(EMPLOYEE VERSION)

      THIS RESTRICTED STOCK AGREEMENT is made the ___day of ___, ___by and
between Citizens Banking Corporation (“Company”) and the undersigned
(“Grantee”), pursuant to the Citizens Banking Corporation Stock Compensation
Plan (“Plan”). Capitalized terms not defined in this Agreement shall have the
meanings respectively ascribed to them in the Plan.

      WHEREAS, the Company desires to encourage the Grantee to make greater
efforts on behalf of the Company and its Affiliates to achieve the Company’s
long-term business plans and objectives and to further identify the interests of
Grantee with the interests of the Company’s shareholders;

      WHEREAS, the Company desires to grant this restricted stock award to the
Grantee pursuant to the Plan, a copy of which is attached hereto;

      NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is agreed between the parties as
follows:

      1. Grant of Restricted Stock Award. Subject to the terms and conditions
hereof, including without limitation the restrictions set forth in Section 2(a)
of this Agreement, the Company hereby grants to the Grantee a total of ___shares
of the Company’s Common Stock.

      2. Restrictions on Transfer of Shares Subject to Award.

            (a) The shares under the award shall not be transferred, pledged,
assigned, or otherwise alienated or hypothecated until the occurrence of the
events set forth in this Section 2, at which time such restrictions shall lapse.
Except as set forth below, the restrictions on such shares shall lapse upon the
close of business on the third anniversary of the grant date, if the Grantee is
still employed with the Company or an Affiliate on such date:

Notwithstanding the foregoing, the restrictions set forth above shall
immediately lapse in the event of any of the following events: (1) the Grantee’s
death or termination of employment due to Disability or position elimination
pursuant to the Corporation’s Severance Pay Plan; (2) upon a Change in Control
of the Company; or (3) upon action by the Committee to waive the remaining
restricted period in its sole discretion. Further, in the event of Retirement
the restrictions set forth above shall lapse on the third anniversary of the
grant date notwithstanding that the Grantee is not employed with the Company or
an Affiliate on such date. As used in this Agreement, notwithstanding the
definition of such term in the Plan, “Retirement” shall mean Grantee’s voluntary
cessation of employment following the later of Grantee’s 55th birthday and
Grantee’s completion of five years of employment with Company or any Affiliate.
Upon the lapse of such restrictions, the shares under the restricted stock award
granted hereunder shall be freely transferable. If the Grantee’s employment with
the Company or its Affiliates terminates other than under the circumstances
described herein any portion of the restricted stock award as to which such
restrictions have not lapsed at the time of such termination shall be forfeited.

 



--------------------------------------------------------------------------------



 



      (b) Until the lapse of all restrictions provided in Section 2(a) on the
shares subject to this restricted stock award, any certificate evidencing the
shares subject to the award shall carry the following restrictive legend:

The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the
Citizens Banking Corporation Stock Compensation Plan (the “Plan”), rules and
administrative guidelines adopted pursuant to such Plan
and an Agreement dated ________ ___, _______. A copy of the Plan, such rules and
such Agreement may be obtained from the Secretary of the Company.

The Company shall also have the right to place stop transfer instructions on
shares which are subject to the restrictions described in Section 2(a). Grantee
shall be entitled to removal of such legend and stop transfer instructions at
the time or times provided by, and in accordance with, Section 3.05 of the Plan.

      3. Restrictive Covenants.

      As consideration for the grant of this Award, Grantee agrees to comply
with and be bound by the following restrictive covenants:

            (a) Non-Disclosure of Confidential Information. All “confidential
information” concerning Company and its customers will be kept strictly
confidential and will not be disclosed by Grantee to any third parties or used
by Grantee in a manner contrary to Company’s interests at any time without the
prior consent of Company, except as required by law. “Confidential information”
includes customer and client lists and all customer, technical, business,
marketing, financial, systems and personnel information from whatever source,
the disclosure of which might be contrary to the interests of Company, excluding
information which is or becomes publicly available other than by Grantee’s acts
or omissions. All confidential information and all other property of Company
will be returned to Company on or before the date Grantee’s active status
terminates, and Grantee will not retain any copies in any form.

            (b) Non-Solicitation of Employees and Customers. During Grantee’s
employment and for a period of one year following termination of employment for
any reason, including Retirement, Grantee will not, without the prior written
consent of Company:

                (i) on his/her own behalf or on behalf of any third party,
whether directly or indirectly, hire or employ, attempt to hire or employ, or
solicit, encourage or induce to leave employment with Company or to accept
employment elsewhere than Company, any person who was employed by Company at any
time during the 18-month period beginning six months prior to the termination of
Grantee’s employment and ending one year after such termination.

                (ii) on his/her own behalf or on behalf of any third party,
whether directly or indirectly, provide, sell, market or endeavor to provide,
sell or market any Competing Services

2



--------------------------------------------------------------------------------



 



to any Restricted Customers (as such terms are defined below), or otherwise
solicit or communicate with any Restricted Customers for the purpose of selling
or providing any Competing Services. “Competing Services” means any products or
services that are similar to or competitive with the products and services sold
or offered by Company. “Restricted Customers” means any of Company’s current,
former, or prospective customers to whom Grantee provided services, with whom
Grantee had business contact on behalf of Company, with respect to whom Grantee
has confidential information, or with whom Grantee had any responsibilities
during the last two years of Grantee’s employment with Company.

            (c) Non-disparagement. During Grantee’s employment and following
Grantee’s termination of employment for any reason including Retirement, Grantee
will not publicly or privately make disparaging comments with respect to Company
or it’s management in general and specifically with respect to any of Company’s
personnel, operations, products, policies or practices.

            (d) Non-Competition. During Grantee’s employment and for a period of
one year following termination of employment for any reason, including
Retirement, Grantee will not, without the prior written consent of Company,
become employed by (including self-employment) or otherwise provide services to
or on behalf of any person or entity whose business competes with Company where
both:

                (i) Grantee will be called to perform the same or substantially
similar functions to those which Grantee performed while employed by Company
during the one-year period prior to the termination of Grantee’s employment, and

                (ii) Grantee will, by virtue of the new business relationship,
be acting in a manner which is or may reasonably be expected to be prejudicial
to or in conflict with the interests of Company, as determined in the reasonable
discretion of the chief executive officer of Company or his designee.

      The restrictions set forth in this section 3(d) shall not apply in the
event that Grantee’s employment is involuntarily terminated pursuant to the
provisions of the Corporation’s Severance Pay Plan.

            (e) Subsequent assistance. Following Grantee’s termination of
employment for any reason, (other than death and in certain instances,
Disability) Grantee shall furnish such reasonable subsequent assistance
requested by Company that is deemed material to the transition of
responsibilities from Grantee to his or her successor.

            (f) Reformation. If any portion of these restrictive covenants is
found to be unenforceable, any court of competent jurisdiction may reform the
restrictions as to time, geographical area or scope to the extent required to
make the provision enforceable under applicable law.

            (g) Disclosure of Information. Grantee hereby agrees that he/she
will provide Company with any information reasonably requested to determine
compliance with these

3



--------------------------------------------------------------------------------



 



restrictive covenants and authorizes Company to disclose the covenants and the
remedies for their violation to any third party who might be affected thereby,
including Grantee’s prospective employer.

            (h) Cancellation and Other Remedies. If Grantee violates the
restrictive covenants described in paragraphs 3(a) through 3(e) above:

                (i) all grants of Company Common Stock outstanding to Grantee
pursuant to this Agreement will be canceled immediately, and

                (ii) Grantee will be required to reimburse Company in an amount
equal to any gain realized by Grantee (determined as of the sale date) with
respect to the sale of the shares covered by this grant within the period
beginning one year prior to the termination of Grantee’s employment and ending
six (6) months after the termination of Grantee’s employment, net of any taxes
withheld. Grantee agrees that this payment will be liquidated damages and is not
to be construed in any manner as a penalty.

Grantee acknowledges that a violation or attempted violation on his or her part
of the restrictive covenants set forth in Paragraphs 3(a) relating to disclosure
of confidential information, 3(b) relating to solicitation of Company’s
employees and customers and 3(c) relating to the making of disparaging comments
concerning Company will cause immediate and irreparable damage to Company, and
therefore agrees that Company will be entitled as a matter of right to an
injunction from any court of competent jurisdiction restraining any violation or
further violation of such terms, such right to an injunction, however, will be
cumulative and in addition to whatever other remedies Company may have under law
or equity. With respect to any violation of the restrictive covenants set forth
in Paragraph 3(d) relating to noncompetition and 3(e) relating to subsequent
assistance, the right to injunctive relief shall not apply and only the remedies
set forth in subparagraphs 3(h)(i) and (ii) shall be available to Company. In
any action or proceeding by Company to enforce these restrictive covenants where
Company is the prevailing party, Company shall be entitled to recover from
Grantee its reasonable attorneys’ fees and expenses incurred in such action or
proceeding.

      4. Non-Assignability of Award.The award hereby granted shall not be
transferable. No purported assignment or transfer of this award, or of the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise, shall vest in the purported assignee or transferee any
interest or right whatsoever. For the avoidance of doubt, the parties
acknowledge that this Section 4 applies to the award itself, not to the shares
subject to the award, and that the transferability of the shares subject to the
award shall be governed by Section 2 of this Agreement.

      5. Adjustments. In the event of any stock dividend, reclassification,
subdivision or combination, or similar transaction affecting the shares covered
by this award, the rights of the Grantee are subject to adjustment as provided
in Section 6.01 of the Plan to the extent deemed necessary by the Committee.

4



--------------------------------------------------------------------------------



 



      6. Rights as Shareholder. Subject to the restrictions and risk of
forfeiture set forth in Section 2, the Grantee shall have all rights of a
shareholder (including voting and dividend rights) with respect to the shares
subject to the award commencing on the date on which the shares subject to the
award are issued.

      7. Withholding. The Grantee authorizes the Company to withhold from his or
her compensation to satisfy any income and employment tax withholding
obligations in connection with the award. If the Grantee is no longer employed
by the Company at the time any applicable taxes are due and must be remitted by
the Company, the Grantee agrees to pay applicable taxes to the Company, and the
Company may delay removal of the restrictive legend until proper payment of such
taxes has been made by the Grantee. The Grantee may satisfy such obligations
under this Section 6 by any method authorized under Section 7.06 of the Plan.

      8. Notices. Every notice relating to this Agreement shall be in writing
and if given by mail shall be given by registered or certified mail with return
receipt requested. All notices to the Company shall be delivered to the
Secretary of the Company at the Company’s headquarters. All notices by the
Company to the Grantee shall be delivered to the Grantee personally or addressed
to the Grantee at the Grantee’s last residence address as then contained in the
records of the Company or such other address as the Grantee may designate.
Either party by notice to the other may designate a different address to which
notices shall be addressed. Any notice given by the Company to the Grantee at
the Grantee’s last designated address shall be effective to bind any other
person who shall acquire rights hereunder.

      9. Governing Law. This Agreement (a) shall be governed by and construed in
accordance with the laws of the State of Michigan without giving effect to
conflict of laws, and (b) is not valid unless it has been signed by the Grantee
and the Company.

      10. Provisions of Plan Controlling. The provisions hereof are subject to
the terms and provisions of the Plan. In the event of any conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan shall control.

      11. Return of Signed Agreement. This Agreement must be signed by Grantee
and received in the Human Resources Department of the Company, Attention:
Compensation, Mail Code 001045, no later than the close of business on ___, ___.
In the event that this Agreement is not signed by Grantee and received by the
Human Resources Department by ___, ___as set forth herein, the Options granted
hereunder shall become null and void and may not be exercised.

      IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

         
GRANTEE
  CITIZENS BANKING CORPORATION
 
       

  By:    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 
       

  Its:    

5